Citation Nr: 9903630	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-06 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.T.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to January 
1955.  

In October 1969, the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for a nervous condition, which had been diagnosed as 
emotional instability reaction and alcohol addiction.  The 
veteran did not timely appeal.  

In June 1975, the RO denied reopening the claim for service 
connection for a nervous disorder.  The RO notified the 
veteran of that decision by letter dated June 18, 1975; the 
veteran did not timely appeal.  

The present appeal has been taken from an August 1995 rating 
decision from the Boise, Idaho, RO.  The RO denied reopening 
a claim for service connection for emotional instability 
reaction.  The RO also denied service connection for a 
nervous condition, diagnosed as passive aggressive 
personality, depressive neurosis, recurrent major depression 
and dysthymia, on the basis that the claim was not well 
grounded.  

In the present case, the claim for service connection for a 
nervous condition previously denied by the RO is the same 
claim that is currently on appeal.  The veteran argues that 
his current psychiatric disorder began during active service 
as reflected in his service medical records and that he has 
required psychiatric care for his problems since separation.  
Although the RO addressed the issue, in part, as though it 
was a new claim for service connection, the RO should have 
adjudicated the issue as a claim to reopen service connection 
based on submission of new and material evidence.  Ashford v. 
Brown, 10 Vet. App. 120, 123 (quoting Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991)); (citing McGraw v. Brown, 7 Vet. 
App. 138, 142 (1994) (Court held that prior RO denial of 
service connection for nerve paralysis was part and parcel of 
the multiple sclerosis claim because the appellant's 
application and the RO's disposition involved the same 
condition; therefore, new and material evidence was required 
to reopen the claim).  

The Board will adjudicate the claim on this basis and this 
will not prejudice the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


FINDINGS OF FACT

1.  In October 1969, the RO denied service connection for a 
nervous condition, which had been diagnosed as emotional 
instability reaction and alcohol addiction.  The veteran did 
not timely appeal.  

2.  In June 1975, the RO denied reopening the claim for 
service connection for a nervous disorder.  The RO notified 
the veteran of that decision by letter dated June 18, 1975; 
the veteran did not timely appeal.  

3.  The evidence obtained or submitted to reopen the claim 
for service connection is new and relevant and probative of 
the issue on appeal; the additional evidence includes a 
medical opinion that relates the veteran's current 
psychiatric disorder to active service.  


CONCLUSIONS OF LAW

1.  The October 1969 decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C. 
§ 4005(c) (1964) (38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.153 (1969) (38 C.F.R. §§ 20.302, 20.1103 (1998)).  

2.  The June 1975 RO decision, which denied the application 
to reopen a claim of service connection for a psychiatric 
disorder, is final.  38 U.S.C. § 4005(c) (1970) (38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.153 (1975) (38 C.F.R. 
§§ 20.302, 20.1103 (1998)).

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a psychiatric disorder; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that a psychiatric 
examination was normal at the veteran's May 1952 enlistment 
examination.  The veteran was admitted in April 1953 
following an apparent attempted suicide by slashing his left 
wrist.  The physician described the effort as "feeble" as 
demonstrated by the superficial scratches and two slight 
lacerations.  The veteran related a history of two prior 
suicide attempts, one by pointing a shotgun at his head and 
the second by attempting to hang himself.  The examiner 
commented the veteran did not intend to complete these acts 
since there were persons present or near at hand to interrupt 
him on all three occasions.  The examiner noted that the 
veteran's main problem was his physical appearance, insofar 
as, he was very conscious of his skin color.  The diagnosis 
was emotional instability reaction, which the examiner opined 
existed prior to entry and was due to his own misconduct.  

The veteran was transferred to a United States (U.S.) naval 
hospital for further observation.  The hospital records show 
the veteran related a life long history of having difficulty 
gaining acceptance by his peers and making a social 
adjustment because he was mulatto.  On examination there was 
no evidence of psychosis.  The examiner noted that the 
veteran was at an age, which was normally considered a 
difficult period to make an adequate emotional adjustment and 
the veteran was beset with the additional sociological 
conflict of race discrimination.  However, the examiner 
characterized the veteran's behavior, i.e., the attempted 
suicide, as immature and unrealistic.  The final diagnosis 
was chronic emotional instability reaction, predisposition 
moderate and impairment minimal.  The examiner reported that 
this disorder existed prior to entry and was not incurred in 
the line of duty.  The veteran returned to duty on June 1, 
1953.  

The veteran was hospitalized in May 1954 for acute 
alcoholism, following admission in a violent intoxicated 
state.  The veteran related a prior history of similar 
drinking episodes and arrests and confinement in the brig on 
three occasions.  The veteran also related he was drinking 
prior to the April 1953 event which resulted in 
hospitalization.  A neuropsychiatric consultation was 
obtained and it was felt that the veteran was a victim of 
pathologic intoxication.  Two days into admission the 
diagnosis was changed to nonpsychotic mental disorder with 
demonstrable physical etiology or associated structural 
change in the brain manifested by combativeness with amnesia.  
The examiner reported that this did not exist prior to entry 
and was incurred in the line of duty and not the result of 
the veteran's own misconduct.  The final diagnosis was 
pathologic intoxication, acute brain syndrome, manifested by 
combativeness with amnesia.  The examiner opined that the 
veteran was not mentally fit for further service.  The 
veteran returned to duty sufficiently recovered four days 
after admission.  

The veteran was seen in August 1954 for signs of tension.  
The veteran related considerable alcohol intake on the prior 
evening.  The diagnosis was post-alcoholic state.  The 
service records show the veteran was discharged from service 
as totally unfit for further retention in January 1955.  
Psychiatric examination was normal at the veteran's January 
1955 separation medical examination.  

The evidence does not show treatment or diagnosis of a 
psychiatric disorder during the veteran's initial post-
service year.  

The post-service evidence shows the veteran was hospitalized 
in July 1969 on a ninety-day commitment because of a history 
of alcohol abuse and domestic violence.  The veteran related 
constant drinking over the preceding weeks and months.  The 
veteran also related a twenty-year history of excessive 
alcohol use.  Examination showed no evidence of paranoid 
ideation, delusional thought content, hallucinations or 
abnormal preoccupations.  The final diagnosis was alcohol 
addiction.  




In October 1969, the RO denied service connection for a 
nervous condition.  The RO determined that the inservice 
diagnosis of emotional instability reaction was a congenital 
or developmental condition for which service connection was 
not available.  The RO also determined that alcohol addiction 
was the result of the veteran's own misconduct.  The veteran 
did not timely appeal.  

The October 1969 decision, which denied service connection 
for a nervous condition, is final based on the evidence of 
record at that time.  38 U.S.C. § 4005(c) (38 U.S.C.A. 
§ 7105); 38 C.F.R. § 19.153 (38 C.F.R. §§ 20.302, 20.1103).  

In September 1970, the RO received another copy of the July 
1969 hospitalization report.  This included a final discharge 
summary with a diagnosis of severe alcohol addiction, 
described as psychogenic in etiology. 

The evidence includes a November 1970 VA neuropsychiatric 
examination report.  The VA physician indicated review of the 
veteran's claims folder.  Based on the history and 
examination, the diagnosis was chronic alcoholism in partial 
remission.  

The post-service evidence shows the veteran was again 
hospitalized at the private facility in October 1974.  The 
provisional and final diagnoses were severe alcohol addiction 
and moderate passive-aggressive personality, described as 
psychogenic in etiology and quite poor in prognosis.  

A private medical summary shows the veteran was hospitalized 
in January 1975 for severe alcohol addiction.  

The evidence includes a March 1975 VA neuropsychiatric 
examination report.  The veteran related a long history of 
alcohol abuse and post-service arrests secondary 
to intoxication.  Based on the history and examination, the 
diagnosis was chronic alcoholism in partial remission.  

In June 1975, the veteran filed his claim to reopen service 
connection for psychiatric problems.  By letter dated 
June 18, 1975, the RO notified the veteran that his claim had 
previously been denied in 1969.  The RO denied reopening the 
claim for service connection in the absence of new and 
material evidence; the veteran did not timely appeal.  

The June 1975 decision which denied the application to reopen 
service connection for a psychiatric disorder is final.  
38 U.S.C. § 4005(c) (38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 
(38 C.F.R. §§ 20.302, 20.1103).  

The veteran responded in July 1975 that he had been 
hospitalized since June 1975.  The RO obtained the records 
and they show the veteran was hospitalized with a chief 
complaint of alcohol abuse.  Examination showed the veteran's 
mood was one of a mild degree of anxiety and a moderate 
degree of depression.  The veteran participated in 
psychotherapy and antidepressant therapy.  The veteran was 
discharged in an improved condition.  The provisional and 
final diagnoses were severe alcohol addiction and moderate 
depressive neurosis, described as psychogenic and 
environmental in etiology and fairly good in prognosis.  

In September 1975, the RO determined that no change in the 
prior decision denying entitlement to a total rating for 
nonservice-connected pension purposes was warranted.  By 
letter dated September 9, 1975, the RO notified the veteran 
that his claim had been denied; the veteran did not timely 
appeal.  

The evidence added to the record since the prior denials 
includes VA and private medical evidence, copies of service 
administrative records, personal hearing testimony and 
statements in support of the claim.  

The evidence includes a state hospital summary showing the 
veteran was admitted under court order in January 1963 for 
evaluation.  The summary contains a background history, which 
includes a history of post-service alcohol use and arrests 
for various activities.  

The psychiatrist felt that the veteran was a polymorphous 
type of personality disorder of the recidivist type who 
projects his difficulties upon others and was unable to bind 
the anxieties so that he would profit from a therapeutic 
setting.  The final diagnosis was sociopathic personality 
disturbance, antisocial reaction, and the psychiatrist opined 
that the veteran was not motivated for treatment and should 
be returned to the court.  

The evidence also includes private medical records, which are 
dated from 1975 to 1995.  Some of these records are copies of 
the 1975 private hospitalization records and many of these 
records show examination and treatment for physical problems 
that are not at issue on appeal.  These records show the 
veteran was diagnosed with dysthymia in 1982 and dysthymic 
disorder in 1985.  These records show periodic outpatient 
diagnosis and treatment for acute situational anxiety with 
depression from 1985 to 1992.  There is a November 1994 
examination report containing diagnoses of recurrent major 
depression without psychotic features and alcohol dependency 
in full remission.  A February 1995 record from the same 
facility shows a diagnosis of major depressive disorder and 
personality disorder with "OC" traits.  

The additional VA medical evidence includes a November 1992 
mental disorders examination report and VA treatment records 
dated in April 1996.  The November 1992 VA examination report 
includes a history from the veteran and a mental status 
examination.  The VA physician diagnosed chronic dysthymia 
and described this as causing moderate incapacity for work 
and socialization.  The April 1996 VA outpatient records show 
a diagnosis of depression by a social worker and impressions 
of recurrent major depression versus bipolar disorder, a 
history of alcoholism and probable PTSD by an examiner from 
the VA psychiatry clinic.  

The veteran and T.T. testified as witnesses at a personal 
hearing in March 1997.  T.T. testified that he has a master's 
degree in social work and has been employed as a counselor 
for the Vet Center since 1980.  Transcript, p. 4.  T.T. 
testified that he met the veteran in April 1996 and obtained 
background information and history from the veteran at that 
time.  Tr., pp. 4-5.  

T.T. testified that he did not treat the veteran but referred 
him to the post-traumatic stress clinical team at the VA 
mental health center.  Tr., p. 4.  T.T. testified that it was 
his expert medical opinion that the correct diagnosis for the 
veteran is major depression, which began during active 
service secondary to verbal discrimination experienced by the 
veteran at that time.  Tr., p. 5.  T.T. also testified that 
he reviewed the veteran's claims folder.  Tr., p. 13.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  Where a 
veteran served for 90 days or more during a period of war, 
and a psychosis develops to a degree of 10 percent or more 
within one year from date of service separation, then such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Where there is a prior final RO denial of a claim for service 
connection, the claim will not be reopened and the former 
disposition reviewed unless new and material evidence is 
presented or secured since the prior disallowance.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, the VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the time the claim was last finally disallowed on any basis, 
not only since the claim was last denied on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  The Court explained in Colvin that "new evidence" 
is evidence that is not "merely cumulative" of other 
evidence of record.  Id.  

The Court has also explained that evidence is "material" 
where it is "relevant to and probative of the issue at 
hand."  Sklar v. Brown, 5 Vet. App. 140, 145 (1993); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); and Colvin, 1 Vet. 
App. at 174.  

If the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table)).  


Analysis

The evidence added to the claims folder since the prior final 
disallowance includes the testimony from the Vet Center 
employee, who has a master's degree in social work and has 
been employed as a counselor for the Vet Center since 1980.  
This social worker stated that he reviewed the evidence in 
the claims folder as well as obtained a prior medical and 
social history from the veteran.  This social worker 
testified that it is his expert medical opinion that the 
veteran's correct diagnosis is major depression which began 
during active service and is directly attributable to verbal 
discrimination experienced by the veteran at that time.  Tr., 
p. 5.  

This evidence is new since it was not previously of record at 
the time of the prior final denial.  It is also material 
because it is relevant to and probative of the issue under 
consideration in this case, i.e., whether the veteran's 
current psychiatric disorder began during or as a result of 
active service.  Without reference to the probative value or 
weight that the social worker's opinion is entitled to, this 
opinion bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

For these reasons, the Board finds that the evidence obtained 
or submitted to reopen the claim for service connection is 
new, relevant and probative of the issue on appeal; the 
additional evidence includes a medical opinion that relates 
the veteran's current psychiatric disorder to active service.  
The Board concludes that new and material evidence has been 
submitted to reopen the claim of service connection for a 
psychiatric disorder; the claim is reopened.  38 C.F.R. § 
3.156(a) 


ORDER

New and material evidence having been received to reopen the 
claim for service connection for a psychiatric disorder, the 
claim is reopened.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds additional development of the evidence is 
necessary in this case.  Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  VA has a duty to assist the veteran in 
developing facts in support of the claim.  38 U.S.C.A. 
§ 5107(a).  

The evidence includes medical diagnoses of alcohol dependence 
and personality disorder.  The veteran filed the current 
claim for service connection in August 1994.  Service-
connected means, with respect to disability or death, that 
such disability was incurred or aggravated, or that the death 
resulted from a disability incurred or aggravated, in line of 
duty in the active military, naval, or air service.  
38 C.F.R. § 3.1(k) (1998).  In line of duty means an injury 
or disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m) (1998).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.301(a) (1998).  

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§ 310 and 331 (now 
designated §§ 1110 and 1131), effective for claims filed 
after October 31, 1990, to prohibit the payment of 
compensation for any disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability").  Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose account benefits are 
claimed.  Pursuant to section 8052, in claims filed after 
October 31, 1990, disability resulting from a veteran's own 
alcohol or drug abuse cannot be service connected.  
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  

The VA General Counsel determined that, by their terms, 
sections 1110 and 1131 apply to disabilities which may be 
incurred in service and to those which may be aggravated by 
service.  The direction in both sections, as amended by 
section 8052 of the OBRA 1990, that "no compensation shall 
be paid if the disability is a result of the veteran's own 
. . . abuse of alcohol or drugs" clearly prohibits the 
payment of compensation for a substance-abuse disability, 
whatever its origin.  

The regulations also provide that personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The veteran should identify all post-
service medical evidence showing 
treatment for psychiatric problems.  The 
RO should assist the veteran in obtaining 
any evidence that is still available and 
is not currently of record.  This should 
include all VA and private medical 
treatment records, which are not 
currently part of the claims folder.  The 
RO has already requested medical evidence 
dated between 1956 and 1964 from the 
Idaho State Penitentiary and received a 
negative reply. 

2.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive psychiatric examination.  
The claims folder and a separate copy of 
this remand MUST be made available for 
review by the psychiatrist in connection 
with the examination.  It is essential 
that the psychiatrist review the claims 
folder in its entirety.  The psychiatrist 
should certify that the evidence was 
reviewed.  The psychiatrist should order 
any testing necessary.  Based on the 
review of the record, including the 
service medical records and the post-
service medical evidence, the 
psychiatrist should provide an opinion on 
the following questions:  (1) does the 
veteran currently have any chronic 
psychiatric disorder(s), and if so, what 
are the proper diagnoses; (2) did the 
veteran first manifest a chronic, 
acquired psychiatric disability during 
active service or does the evidence 
clearly and unmistakably demonstrate that 
any such disorder was first manifested 
prior to service; (3) if a chronic 
psychiatric disorder was first manifested 
prior to service, did it undergo a 
permanent increase in severity during 
active service; (4) is any psychiatric 
disability which either preexisted or 
began during service related to any 
current psychiatric disability; 

(5) did a chronic psychiatric disorder 
first manifest after separation from 
service, and if so, was it incurred or 
otherwise caused by an incident or event 
of active service.  The psychiatrist 
should identify reasons for the opinions, 
including evidence relied on or rejected 
in forming the opinions.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above the RO should determine 
whether the veteran's claim of service 
connection may now be granted.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  
Appellate rights do not attach to those issues addressed in 
the remand portion of the Board's decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 15 -


